                       UNITED STATES BANKRUPTCY COURT FOR THE
                            EASTERN DISTRICT OF WISCONSIN


MICHAEL A. GRAL                                              CASE NO. 16-21329-GMH
                                                             Chapter 7
                        Debtor(s).

                                  STATEMENT OF ABANDONMENT


        Pursuant to the Notice of Trustee’s Proposed Abandonment, which was duly mailed to

creditors and parties in interest, and no timely objections having been filed and sustained, the

Trustee hereby abandons the Estate’s interest in the following property:



              Item:                   Debtor's     Trustee's        Amount        Lien or      Amount left
                                     Scheduled     Estimated        Claimed       Security    for Trustee to
                                       Value:       Value:          Exempt:      Interest in Administer:
                                                                                 Property:
REAL PROPERTY: 6823 N.   $1,025,000.00 $1,025,000.00                 $75,000.00 $1,098,579.00          $0.00
BARNETT LANEFOX POINT,
WI 53217
VEHICLE: MERCEDES BENZ       $1,000.00     $1,000.00                  $1,000.00          $0.00        $0.00
CLK 3201999 /
85,390VEHICLE WAS IN AN
ACCIDENT IN JUNE 2015
AND IS BEING REPAIRED
HOUSEHOLD GOODS              $2,915.00     $2,915.00                  $2,915.00          $0.00        $0.00
ELECTRONICS: 2-28" TVS,        $500.00       $500.00                    $500.00          $0.00        $0.00
30"TV, 18" TV, AUDIO
EQUIPMENT, B-BOX, FAX
AND COPY MACHINE, 2-
LAPTOP
COMPUTERSVALUE
INCLUDED IN NO 6 -
HOUSEHOLD GOODS AND
FURNISHINGS
COLLECTIBLES OF VALUE -          $0.00         $0.00                         $0.00       $0.00        $0.00
SEE NO. 6 HOUSEHOLD
GOODS AND FURNISHINGS
EQUIPMENT FOR SPORTS AND       $200.00       $200.00                       $200.00       $0.00        $0.00
HOBBIES: 3-PAIR OF SKIS, 3-
SETS OF GOLF CLUBS, WEIGHT
BENCH AND WEIGHTS, PING
PONG TABLE, 3-
BICYCLESVALUE INCLUDED
IN NO.06 HOUSEHOLD GOODS
AND FURNISHINGS
                                                    1

             Case 16-21329-gmh           Doc 1771       Filed 01/27/20          Page 1 of 2
             Item:                  Debtor's        Trustee's       Amount       Lien or      Amount left
                                   Scheduled        Estimated       Claimed      Security    for Trustee to
                                     Value:          Value:         Exempt:     Interest in Administer:
                                                                                Property:
PETS: 1-DOG, 1-CAT                          $0.00           $0.00         $0.00        $0.00          $0.00
SECURED CREDIT CARD                         $0.00           $0.00         $0.00        $0.00          $0.00
CHECKING ACCOUNT –                      $3,531.00       $3,531.00     $3,531.00        $0.00          $0.00
U.S. BANK (IN NAME OF
REVOCABLE TRUST)
CHECKING ACCOUNT -                       $335.00         $335.00        $335.00         $0.00        $0.00
WESTBURY BANK (IN
NAME OF REVOCABLE
TRUST)
IRA - ROBERT W. BAIRD                $23,235.00      $23,235.00      $23,235.00         $0.00        $0.00
INSURANCE POLICY:                   $286,853.00     $286,853.00      $25,922.00   $260,931.00        $0.00
NORTWESTERN MUTUAL (3
POLICIES) (SUBJECT TO
LOAN OF $260,931.00)
BENEFICIARY: JULIA G.
GRAL
CHECKING ACCOUNT: U.S.                    $76.58          $76.58         $76.58         $0.00        $0.00
BANK (in name of revocable
trust)



Dated this 27th day of January, 2020.
                                                          /s/ Steven R. McDonald
                                                          Steven R. McDonald, Chapter 7 Trustee
                                                          7300 S. 13th Street, Suite 201
                                                          Oak Creek, WI 53154
                                                          (414) 226-2200 Telephone
                                                          (414) 289-8384 Facsimile
                                                          smcdonald@mcdonaldlawllc.com




                                                    2

             Case 16-21329-gmh            Doc 1771       Filed 01/27/20       Page 2 of 2
